Citation Nr: 1613745	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  12-08 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an effective date prior to May 21, 2009 for a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from September 1965 to September 1969 and was awarded a Purple Heart and Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decision issued in October 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  The Veteran requested a videoconference Board hearing in his substantive appeal to the Board, but later withdrew his request via written notice in December 2015.  See VA Form 27-0820, dated December 29, 2015.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, as of April 19, 2007, the evidence of record demonstrates that the Veteran's service-connected posttraumatic stress disorder (PTSD) and orthopedic disabilities precluded him from obtaining and maintaining all forms of substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU as of April 19, 2007, but no earlier, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.15, 4.16 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In cases where the underlying claim has been substantiated, as was the claim for TDIU in this case, no further notice is required with respect to the downstream element of an earlier effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the Veteran's VA treatment records, private treatment records, pertinent VA examination reports, and lay statements have been obtained.  Furthermore, the aggregate of the clinical evidence is sufficient to present a picture of the impact of the Veteran's service-connected disabilities upon his occupational capacity.  There is no indication that further examination or opinion is warranted to determine whether the criteria have been met for an earlier effective date for TDIU and the Veteran is not disputing the evaluations assigned his service-connected disabilities.  The Veteran has not otherwise identified any pertinent, outstanding records that have not already been obtained and there is no indication that any additional relevant evidence is available and not part of the file.  38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).

Law and Analysis

The Veteran is seeking an effective date earlier than May 21, 2009, for the award of a TDIU.

A TDIU claim is one for increased compensation, and the effective date rules for increased compensation therefore generally apply to a TDIU claim.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009); Hurd v. West, 13 Vet. App. 449 (2000).  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date; otherwise, the effective date will be the later of the date of VA receipt of the claim for increase, or the date entitlement arose.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (Sep. 23, 1998).

Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where a veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may not be given to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The appeal as to the effective date assignable for TDIU rests on two separate determinations.  First, there needs to be a finding as to the date on which the Veteran initiated his claim by formal or informal application.  Second, there needs to be a finding regarding on what date the evidence of record showed that his entitlement to TDIU arose.  In this case, the AOJ determined that the date of claim was May 21, 2009, the date of a formal application seeking TDIU, which the AOJ interpreted as a petition to reopen a prior final denial of a prior claim for the same benefit.  The Board finds, however, that the Veteran's original claim for TDIU was received on September 30, 2004, and remained pending at the time of the September 2011 decision granting TDIU.  

A review of the record shows that a written statement from the Veteran and one from the Veteran's representative received by VA on September 30, 2004 was interpreted by the AOJ as a claim for an increased rating for PTSD, including TDIU.  A June 2005 rating decision denied entitlement to TDIU and the Veteran appealed the decision to the Board.  In July 2006, the Board remanded the TDIU claim for additional development.  In May 2009, while the appeal was in remand status, the Veteran submitted a formal application for TDIU, which the AOJ treated as a petition to reopen the claim.  The TDIU claim, however, remained on appeal.  Eventually, a December 2009 statement of the case was issued.  In September 2011, the Board granted TDIU.  An October 2011 rating decision implemented the grant and assigned an effective date of May 21, 2009.  

In light of the above, the Board finds that the correct date of the receipt of claim leading to the grant of TDIU was September 30, 2004.  No earlier communication can be construed as an informal or formal claim.  The Veteran appealed the June 2005 AOJ denial of this claim and this appeal remained unresolved and pending until the September 2011 Board decision granted TDIU.

The Board's analysis now turns to determining the date that entitlement arose.  The record shows that effective May, 22, 2001 service connection was in effect for PTSD (50 percent disabling); recurrent dislocation of the left shoulder (20 percent disabling); low back syndrome (10 percent disabling); varicose veins of the left leg (10 percent disabling) and varicose veins of the right leg (10 percent disabling).  As the combined rating for these disabilities was 70 percent, the minimum percentage requirements were met at that time.  See 38 C.F.R. § 4.16(a).  

For the Veteran to prevail in a claim for TDIU, the evidence must show that he is unable to pursue a substantially gainful occupation due to his service-connected disabilities.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

During the course of this appeal, the Veteran has indicated that he last worked full-time in 2002 as a self-employed recruiter and that by October 2004 he became too disabled to work due to his service-connected PTSD and orthopedic disabilities.  See VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received in May 2009.  However other evidence in the record shows the Veteran remained employed past that time.

VA outpatient treatment records show that at the time he filed his TDIU claim in September 2004 the Veteran continued to own and operate two businesses, including an internet health care recruiting company.  It was noted that despite increasing stress and sleep difficulty, he was able to function on a daily basis and run both companies.  The most recent entries show that in 2005, the Veteran had been denied state disability benefits as he did not fulfill the requirements for unemployability.  See VA outpatient treatment records dated from November 2003 to June 2005.  

The record contains statements from VA and private physicians indicating the Veteran was considered no longer capable of gainful employment due to a combination of service-connected disabilities.  See medical opinion from T. Schlessel, M.D., dated March 30, 2006 and VA Examination for PTSD, dated September 14, 2006.  However, subsequently dated records show the Veteran continued to work until at least January 18, 2007, when he reported that he could not attend morning appointments due to his work schedule.  See VA Outpatient Record entry dated January 18, 2007.  

In fact, the first evidence supporting entitlement to TDIU, due to the Veteran no longer working, is an entry dated in April 2007, in which shows the Veteran described himself as retired.  See VA Outpatient Record entry dated April 19, 2007.  An entry dated several months thereafter shows a VA examiner concluded the Veteran's PTSD symptoms prevented him from getting and/or maintaining gainful employment.  See VA Mental Health Progress Note, dated December 12, 2007.  

Based on the evidence in this case, the earliest that it can be factually ascertained that the Veteran met the criteria for TDIU and was no longer working is April 19, 2007.  The Board has no reason to doubt the Veteran's likely contentions with respect to his difficulty in maintaining employment prior to this new effective date.  However, the regulation governing TDIU authorizes an award of TDIU benefits only where a Veteran is unemployed as a result of service-connected disabilities.  As the Veteran was still employed as of January 2007, an effective earlier than April 19, 2007, date is not warranted.  Accordingly, the later of the date of claim (September 30, 2004) and the date of entitlement (April 19, 2007) is April 19, 2007.  


ORDER

Entitlement to an effective date of April 19, 2007, but not earlier, for TDIU is granted.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


